DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24, 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzel et al. (“Hetzel”) (US Patent Application Publication No. 2006/0030259) in view of Grubb et al. (“Grubb”) (US Patent No. 5768684).


Hetzel does not disclose the selected satellite signal as a reference signal for synchronization. However, Hetzel does disclose the system is for broadcast signals (paragraph 0020). Grubb discloses using a satellite broadcast channel itself as a synchronization reference for subscribers (col. 5 lines 17-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selected best broadcast channel itself for synchronization at subscribers since this allows the subscriber to have the correct timing/status for the broadcast without requiring a separate timing reference.
Regarding claim 20, the combination Hetzel and Grubb discloses the method of claim 19, wherein transmitting the satellite signals and the characteristic information 
Regarding claim 21, the combination Hetzel and Grubb discloses the method of claim 20, wherein transmitting the digitized satellite signals and the characteristic information from each of the plurality of the second devices comprises optically transmitting the digitized satellite signals and the characteristic information from each of the plurality of the second devices (Hetzel: claim 1, light-wave digital bus). Hetzel does not specifically disclose the light-wave bus between the receivers and the diversity unit, but does put the diversity unit between the receivers and the subscribers (claim 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use light-wave transmission between the receiver light-wave bus interface, the diversity unit, and the subscribers, since a light-wave bus has the benefit of low transmission loss that is not subject to EMI or capacitance that can negatively affect high bandwidth video signals.
Regarding claim 24, the combination Hetzel and Grubb discloses the method of claim 19, further comprising transmitting the selected satellite signal from the first device to at least one baseband unit (Hetzel: paragraphs 0019 and 0028, where the subscribers’ inherent receiver hardware receiving the demodulated/decoded signals reads on baseband units).

Hetzel does not disclose the received satellite signal as a reference signal for synchronization. However, Hetzel does disclose the system is for broadcast signals (paragraph 0020). Grubb discloses using a satellite broadcast channel itself as a synchronization reference for subscribers (col. 5 lines 17-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the received broadcast channel itself for synchronization at subscribers since this allows the subscriber to have the correct timing/status for the broadcast without requiring a separate timing reference.

Regarding claim 31, the combination of Hetzel and Grubb discloses the method of claim 27, further comprising transmitting the satellite signal from the first device to at least one baseband unit (Hetzel: paragraphs 0019 and 0028, where the subscribers’ inherent receiver hardware receiving the demodulated/decoded signals reads on baseband units).

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzel (US Patent Application Publication No. 2006/0030259) in view of Water et al. (“Waters”) (US Patent Application Publication No. 2010/0271261).
Regarding claim 25, the combination of Hetzel and Grubb discloses the method of claim 19, but does not disclose that the satellite signals are signals received from a global positioning system (GPS) satellite. However, Hetzel says the system for TV/video 
Regarding claim 32, the combination of Hetzel and Grubb discloses the method of claim 27, but does not disclose that the satellite signal is a signal received from a global positioning system (GPS) satellite. However, Hetzel says the system for TV/video is just one example, and that the system also applies to satellite broadcast systems more generally (paragraphs 0008 and 0020). Water discloses a GPS receiver system where, like Hetzel, a best received signal is selected (fig. 1A and paragraphs 0027 and 0032 in light of paragraph 0089). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal selection and selective bus transfer of Hetzel with for GPS satellite signal reception, since Waters already recognizes a need to select a best received GPS signal and Hetzel has the benefit of distributing locally a best received satellite signal to multiple users on a bus.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hetzel (US Patent Application Publication No. 2006/0030259) in view of Zorba Barah et al. (“Zorba Barah”) (US Patent Application Publication No. 2010/0303002).
Regarding claim 26, the combination of Hetzel and Grubb discloses the method of claim 19, but does not disclose that the characteristic information indicates a carrier-to-noise ratio (CN) of the satellite signals. Zorba Barah discloses selecting from among plural satellite receivers for the best SNR, which is a form of CNR (fig. 1 and paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use best SNR as the parameter in Hetzel, since it indicates best received signal quality.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-10 and 15-18 of U.S. Patent No. 10389438. Although the claims at issue are not identical, they are not patentably distinct from each the present claims are anticipated by or obvious in view of the claims of 10389438.
Present claims 19-21 are anticipated by the claim set of 1, 9 and 10 of 10389438, except that the claims do not disclose the selected satellite signal as a reference signal for synchronization. However, the claims do recite satellite signals. Grubb discloses using a satellite channel itself as a synchronization reference for receivers (col. 5 lines 17-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the received and extracted satellite signal itself for synchronization since this allows the receiver to have the correct timing/status for the signal without requiring a separate timing reference.
Present claims 22 and 23 are anticipated by claim 8 of 10389438.
Present claim 24 is not anticipated by the claims set cited above for parent claim 19, but the limitation is recited in the claim set of claim 15 and 18 of 10389438. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the signal to a baseband unit for the claim set of 1, 9 and 10 of 10389438 for end-usage and/or application of the satellite service.
Present claim 25 is not anticipated by the claims set cited above for parent claim 19, but the limitation is recited in the claim set of claim 15 and 16 of 10389438. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system with GPS signals for locally received GPS location information without having to be in direct view of the GPS satellites.
Present claim 26 is anticipated by claim 3 of 10389438.
Present claims 27 and 28 are anticipated by claim 15 of 10389438, except that the claims do not disclose the selected satellite signal as a reference signal for synchronization. However, the claims do recite satellite signals. Grubb discloses using a satellite channel itself as a synchronization reference for receivers (col. 5 lines 17-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the received and extracted satellite signal itself for synchronization since this allows the receiver to have the correct timing/status for the signal without requiring a separate timing reference.

Present claim 31 is anticipated by claim 18 of 10389438.
Present claim 32 is anticipated by claim 16 of 10389438.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN M CORS/Primary Examiner, Art Unit 2636